*1539It is hereby ordered that the order so appealed from is unanimously reversed on the law without costs, the cross motion of defendant JJK Management, Inc. for summary judgment dismissing the amended complaint against it is granted, that part of the motion of defendants-third-party plaintiffs Developers Diversified Realty Corporation and BG BCF, LLC seeking a conditional order of indemnification in the alternative is denied, and the matter is remitted to Supreme Court, Erie County, to decide that part of the motion seeking compensatory damages in the alternative.
Same memorandum as in Mesler v Podd LLC (89 AD3d 1533 [2011]). Present — Centra, J.P, Fahey, Peradotto, Green and Gorski, JJ.